07/16/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 19-0738



                            No. DA 19-0738

STATE OF MONTANA,

          Plaintiff and Appellee,

     v.

AMBER BURNETTE,

          Defendant and Appellant.


                               ORDER

     Upon consideration of Appellant’s Motion to Correct the Caption

with the Correct Spelling of Appellant’s Name and good cause appearing,

     IT IS HEREBY ORDERED that the caption shall read “State of

Montana v. Amber Burnett”




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                   July 16 2021